PER CURIAM.
The appellants were charged by information with violations of the general statutes in regard to lottery violations. See: Section 849.09(l)(a), (c), (d), (e), Florida Statutes (1979). At trial, the State attempted to prove the charges by introducing evidence that the defendants were engaged in a bingo operation which was conducted contrary to the provisions of Section 849.093, Florida Statutes (1979) and, therefore, the defendants, were in violation of the general statute prohibiting the conducting of a lottery. We reverse.
The evidence failed to show that the defendants were conducting the bingo operation contrary to Section 849.093, Florida Statutes (1979). Perlman v. State, 269 So.2d 385 (Fla. 4th DCA 1972); Madar v. State, 376 So.2d 446 (Fla. 4th DCA 1979). From the evidence, the defendants were in fact complying with the bingo statute. Therefore, the trial court erred in denying their motions for judgment of acquittal and the adjudications of guilt and sentences thereon be and they are hereby reversed and set aside, and the matter returned to the trial court with directions to discharge the defendants.1
Reversed and remanded with directions.

. In light of the disposition of this matter on the insufficiency of the evidence, it was not necessary to consider the other points urged for reversal. However, we seriously doubt if either of the other points were properly preserved for review on this record.